EXHIBIT CONTRIBUTION AND EXCHANGE AGREEMENT THIS CONTRIBUTION AND EXCHANGE AGREEMENT (this "Agreement") is made this 29th day of December 2006, by and among Xtreme Technologies, Inc., a Washington corporation ("Xtreme"); Emerald Energy Partners, Inc., a Nevada corporation ("Emerald"); and the persons listed in Exhibit A-1 hereof who are the owners of record of all the issued and outstanding stock of Emerald who execute and deliver this Agreement ("Emerald Stockholders"), based on the following: Recitals Xtreme wishes to acquire all the issued and outstanding stock of Emerald in exchange for stock of Xtreme in a transaction intended to qualify as a tax-free exchange pursuant to Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”).The parties intend for this Agreement to represent the terms and conditions of such tax-free exchange, which Agreement the parties hereby adopt. The acquisition will be through a share exchange with a total of 7,960,000 shares of Xtreme issued for all the shares of Emerald.As a result thereof, the Emerald Stockholders, shall be in “control” (within the meaning of Section 368(b) of the Code) of Xtreme. Agreement Based on the stated premises, which are incorporated herein by reference, and for and in consideration of the mutual covenants and agreements hereinafter set forth, the mutual benefits to the parties to be derived here from, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, it is hereby agreed as follows: ARTICLE I EXCHANGE OF STOCK 1.01Exchange of Shares.On the terms and subject to the conditions set forth in this Agreement, on the Closing Date (as defined in Section 1.05 hereof), the Emerald Stockholders shall assign, transfer, contribute and deliver to Xtreme, free and clear of all liens, pledges, encumbrances, charges, restrictions, or claims of any kind, nature, or description, all issued and outstanding shares of common stock of Emerald (the “Emerald Shares”) held by Emerald Stockholders, which shares shall represent all issued and outstanding shares of Emerald common stock, and Xtreme agrees to acquire such shares on such date by issuing and delivering in exchange therefore an aggregate of 7,960,000 restricted shares of Xtreme common stock, par value $0.001 per share, (the “Xtreme Common Stock”).Such shares of Xtreme Common Stock shall be issued pro rata based on the number of Emerald Shares held and as set forth opposite the Emerald Stockholder’s respective names in Exhibit A-1.All 7,960,000 shares of Xtreme Common Stock to be issued and delivered pursuant to this Agreement shall be appropriately adjusted to take into account any stock split, stock dividend, reverse stock split, recapitalization, or similar change in the Xtreme Common Stock which may occur between the date of the execution of this Agreement and the Closing Date. 1.02Delivery of Certificates by Emerald Stockholders.The transfer of Emerald Shares by the Emerald Stockholders shall be effected by the delivery to Xtreme at the Closing (as set forth in Section 1.05 hereof) of certificates representing the transferred shares endorsed in blank or accompanied by stock powers executed in blank and with all necessary transfer taxes and other revenue stamps affixed and acquired at the Emerald Stockholders' expense. 1.03Operation as Wholly-Owned Subsidiary.After giving effect to the transaction contemplated hereby, Xtreme will own all the issued and outstanding shares of Emerald and Emerald will be a wholly-owned subsidiary of Xtreme operating under the name Emerald Energy Partners, Inc. 1 1.04Further Assurances.At the Closing and from time to time thereafter, the Emerald Stockholders shall execute such additional instruments and take such other action as Xtreme may reasonably request, without undue cost to the Emerald Stockholders in order to more effectively sell, transfer, and assign clear title and ownership in the Emerald Shares to Xtreme. 1.05Closing and Parties.The Closing contemplated hereby shall be held at a mutually agreed upon time and at Emerald’s offices located at 6608 Indian Trail, Plano, TX 75024 on or before December 29th, 2006, or on another date to be agreed to in writing by the parties (the “Closing Date”).The Closing may be accomplished by wire, express mail, overnight courier, conference telephone call or as otherwise agreed to by the respective parties or their duly authorized representatives. 1.06Closing Events. (a)Xtreme Deliveries.Subject to fulfillment or waiver of the conditions set forth in Article IV, Xtreme shall deliver to Emerald at Closing all the following: (i)A certificate of good standing from the secretary of State of Washington, issued as of a date within five days prior to the Closing Date, certifying that Xtreme is in good standing as a corporation in the State of Washington; (ii)Incumbency and specimen signature certificates dated the Closing Date with respect to the officers of Xtreme executing this Agreement and any other document delivered pursuant hereto on behalf of Xtreme; (iii)Copies of the resolutions of Xtreme’s board of directors and shareholder minutes or consents authorizing the execution and performance of this Agreement and the contemplated transactions, certified by the secretary or an assistant secretary of Xtreme as of the Closing Date; (iv)The certificate contemplated by Section 4.02, duly executed by the chief executive officer or president of Xtreme; (v)The certificate contemplated by Section 4.03, dated the Closing Date, signed by the chief executive officer or president of Xtreme; (vi)Certificates for 7,960,000 shares of Xtreme Common Stock in the names of the Emerald Stockholders and in the amounts set forth in Exhibit “A-1;” and In addition to the above deliveries, Xtreme shall take all steps and actions as Emerald and Emerald Stockholders may reasonably request or as may otherwise be reasonably necessary to consummate the transactions contemplated hereby. (b)Emerald Deliveries.Subject to fulfillment or waiver of the conditions set forth in Article V, Emerald and/or Emerald Stockholder’s shall deliver to Xtreme at Closing all the following: (i)A certificate of good standing from the secretary of state of Nevada, issued as of a date within five days prior to the Closing Date certifying that Emerald is in good standing as a corporation in the State of Nevada; (ii)Incumbency and specimen signature certificates dated the Closing Date with respect to the officers of Emerald executing this Agreement and any other document delivered pursuant hereto on behalf of Emerald; 2 (iii)Copies of resolutions of the board of directors and of the stockholders of Emerald authorizing the execution and performance of this Agreement and the contemplated transactions, certified by the secretary or an assistant secretary of Emerald as of the Closing Date; (iv)The certificate contemplated by Section 5.02, executed by the chief executive officer or president of Emerald; and (v)The certificate contemplated by Section 5.03, dated the Closing Date, signed by the chief executive officer or president of Emerald. In addition to the above deliveries, Emerald shall take all steps and actions as Xtreme may reasonably request or as may otherwise be reasonably necessary to consummate the transactions contemplated hereby. 1.07.Termination (a)This Agreement may be terminated by the board of directors of either Xtreme or Emerald at any time prior to the Closing Date if: (i)There shall be any actual or threatened action or proceeding before any court or any governmental body which shall seek to restrain, prohibit, or invalidate the transactions contemplated by this Agreement and which, in the reasonable judgment of such board of directors, made in good faith and based upon the advice of its legal counsel, makes it inadvisable to proceed with the transactions contemplated by this Agreement; (ii)Any of the transactions contemplated hereby are disapproved by any regulatory authority whose approval is required to consummate such transactions or in the reasonable judgment of such board of directors, made in good faith and based on the advice of counsel, there is substantial likelihood that any such approval will not be obtained or will be obtained only on a condition or conditions which would be unduly burdensome, making it inadvisable to proceed with the exchange; In the event of termination pursuant to this paragraph (a) of Section 1.07, no obligation, right, or liability shall arise hereunder, and each party shall bear all of the expenses incurred by it in connection with the negotiation, preparation, and execution of this Agreement and the transactions contemplated hereby. (b)This Agreement may be terminated at any time prior to the Closing Date by action of the board of directors of Xtreme if (i) Emerald shall fail to comply in any material respect with any of its covenants or agreements contained in this Agreement or if any of the representations or warranties of Emerald contained herein shall be inaccurate in any material respect or (ii) Xtreme determines that there has been or is likely to be any material adverse change in the financial or legal condition of Emerald.In the event of termination pursuant to this paragraph (b) of this Section 1.07, no obligation, right, remedy, or liability shall arise hereunder. All parties shall bear their own costs incurred in connection with the negotiation, preparation, and execution of this Agreement and the transactions contemplated hereby. (c)This Agreement may be terminated at any time prior to the Closing Date by action of the board of directors of Emerald if (i) Xtreme shall fail to comply in any material respect with any of its covenants or agreements contained in this Agreement or if any of the representations or warranties of Xtreme contained herein shall be inaccurate in any material respect or (ii) Emerald determines that there has been or is likely to be any adverse change in the financial or legal condition of Xtreme.In the event of termination pursuant to this paragraph (c) of this Section 1.07, no obligation, right, remedy, or liability shall arise hereunder.All parties shall each bear their own costs incurred in connection with the negotiation, preparation, and execution of this Agreement and the transactions contemplated hereby. 3 ARTICLE
